                                    Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 1 of 31
JS 44 (Rev 06il 7)
                                                                                  CIVIL COVER SHEET                                                                 \(\ _ ~4q
T'he JS 44 CIVIi cover sheet and the mformat10n contamed berem neither replace nor ~upplernent the filmg and service ofpleadmgs or other papers as reqmred by law, except as
provided by local rules of court This form, approved byt · · dicial Conference of the United States m September 1974, 1s required for the use of the Clerk of Court for the
purpose oflil!tJating the civil 4oc et sheet (SEE INSTRUCT s ON NEXT PAGE :FT IS FORM)             '

I. (a) PI.AINTIFPS                                                 J



                                                                   ~
                                                                       •                                           DEP.J:NDANTS
The United States of America                                           '

    (b) County of Residence of F!fst Listed Plamt1ff
                                                                  u~   _· _
                              (EXCEPT IN l: S PLAIJ'vTIF/' CASES)
                                                                                                                   NOTF IN LAND C01'DbMNA TION CASr.S, C
                                                                                                                           TIIE TRACT OF LAAD INVOI. VED

  (c) Attorneys (Firm Name. Address. and Telephone Number)                                                         Attorneys (Jf Known)
KML Law Group, P.C - Rebecca A Solarz, Esquire
701 Market Street. Ste 5000, Phila , PA 19106
215-627-1322, RSolarz@kmllawgroup.com

                                                                                                   III. CITIZENSHIP OP PRI                                    • PARTIES!Ptacean "X"' m Oneffoxfor Plazntt;/
                                                                                                               (For Dtversity Cases Only)                                  and One Box for 6efendant1
                                         · 3 Federal QuestJon                                                                            PTF                                                         PTF      DEF
                                                  ((.,' S Government Not a Party)                        Citizen ofTh1s State            . I                 Incorporated or Pnnc1pal Place            4      '4
                                                                                                                                                                 of Business In Tins State

8   2   U S Government                   · 4 D1vers1ty                                                   Clllzen of Another State                            Incorporated andPnnc1pal Place             5     ' 5
          Defendant                               (Jndzcate Citizenship of Parties zn Item Ill)                                                                  of Busmess In Another State

                                                                                                         Ollzen or Subject of a          · 3                 Foreign Nanon                              6     '6
                                                                                                           fore1 Country
IV. NATt:RE OP SL'ITmacean                        T      znOneBoxOnlyJ


8 I I 0 Insurance                         PERSONAL L"IJL'RY                     PERSONAL INJL'RY           62 5 Drug Related Seizure                422 Appeal 28 use 158         8 375 False Claims A<t
~ 120Manne                          1     3 I 0 Airplane                   1    365 Personal lnJury ·           of Property 21 USC 88 I             42 3 Withdrawal               376 Qm Tam (31 CSC
  I 30 Miller Act                   1     31 5 Airplane Product                       Product Liab1hty   8 690 Other                                     28 CSC I 57             3729(a))
  140 Negotiable Instrument                      Llab1hty                  8    36 7 Health Carel                                                                                ~ 400 State Reapporllonment
~ l 50 Recovery of Overpayment      8     320 Assai..lt, Libel &                     Pharmaceutical                                                                              1 410 Antitrust
        & Enforcement of Judgment                Slander                             Personal Injury                                           ·o   820 Copynghts                8 430 Banks and Bankmg
8 I 5 I Medicare Act
  I 52 Recovery of Ullh!
                                          3 30 Federal hmployers'
                                                 Lrnb1hty                  8
                                                                                     Product Liab1hty
                                                                                368 Asbestos Personal                                          , R3830Patent
                                                                                                                                                     5 Patent · Abbreviated
                                                                                                                                                                                 8 450 Commerce
                                                                                                                                                                                 ~ 460 Deportation

        Student Loans               1     340 Manne                                   lnJury Product                                                 New DrugApphcation          8 4 70 Racketeer Influenced arl
        (bxcludes Veterans)         8     34 5 Manne Product                          L1ab1hty                                                 8 840 Trademark                          Corrupt Orgamzations
  I 5 3 Recovery of Overpayment                  Liab1hty                      PERSONAL PROPERTY                                                                                   480 Consumer Credit
        of Veteran's Benefits             350 Motor Vehicle                     370 Other Fraud          8 710 Fair Labor 9nhcM.ct                  861 BIA (l 395ft)              490 Cable/Sat TV
1 160 Stock,'1olders · Smts               355 MotorVelncle                 1    3 71 Truth m Lendmg      8 720 Labor/Management                     862 Black Lung (92 3)          850 Secunt1es/Commod1t1es/
J 190 Other Contract                            Product L1ab1hty           1    380 Other Personal              Relallons                           863 DIWC/DIWW (405(g)l              Exchange
  195 Contract ProductLiab1hty      J     360 Other Personal                         Property Damage     1 740 Railway Labor Ad·                    864 SSID Title XVI           J 890 Other Statutory Act10ns
  196 Franchise                                 ll\)ury                         385 Property Damage      751 Fannly and Medical                     865 RSI ( 405(g))            J 891 Agncultural Acts
                                                                                     Product L1abihty    Leave Act                                                                 893 Envrronmental Matters
                                    ';    362 Personal Injury ·
                                                Medical Malpractice                                      ,  790 Other Labor L1tigat1on                                           J 895 Freedom of Infonnallon
                                                                                                             791 Employee RetJrement                                                    Act
                                      440 Other Cml Rights       Habeas Corpus:                                  Income Secunty Act              870 Taxes(U S Ftrifor             896 Arb1trat1on
                                    " 441 Votmg                : 463 Aben Detamee                                                                     Defendant)                 1 899 Adlillillstrattve l\mrlie
                                      442 bmployment             5 I 0 Motions to \me                                                          J 8 71 IRS- Tinrd Party                  Act/Review or Appeal of
                                      443 Housmgl                      Sentence                                                                       26 t:SC 7609                      Agency Dec1s•on
                                          Accommodatmns          530 General                                                                                                     J 950 Conslltut1onahty cf
                                    1 445 Amer w/D1sab11Ities- ~ 5 35 Death Penalty                                                                                                     State Statutes
                                          Employment             Other:                                  ~   462 NaturahzatmnApphcat10n
                                    J 446 Amer w/D1sab1hlles ·   540 Mandamus & Other                        465 Other lmnngratJon
                                          Other                1 5 50 Civil Rights                               Actions
                                      448 Educat10n            8 555 Pnson ConditJon
                                                                 560 C1v1: Detamee ·
                                                                       Cond.ttJons of
                                                                       Confinement

         RIGIN !Placean     "X' znOneBoxOn/y)
XI      0 gmal           'J 2 Removed from                   :J   3 Remanded from                 1 4 Remstated cr          :J                    :J 6 Multidistnct
                                                                                                                                  5 Transferred from                                          1   8 Multid1strict
          oceedmg             State Court                             Appellate Court                 Reopened                      Another D1stnct     L1t1gat1on ·                                L 1t1gat10n -
                                                                                                                                    rs ect              Transfer                                    DffeCt File
                                            Cite the C S C1v1I Statute tmder which you are filmg (Do not cite jurisdictional statutes unless diversity)
                                             42 USC 1471
VI. CAUSE OF ACTION                         Bnef description of cause
                                             Action of Mort a e foreclosure
VII. REQUESTED IN     '.J CHECK IF nrrs IS A CLASS ACTION                                                    DEMAND$                                       CHECK YES only 1f demande
     COMPLAINT:           UNDER RCLE 23, FR Cv P                                                                                                           Jl:RY DEMAND:
VIII. RELATED CASE(S)
                                            (See tnstructzons)
                  IFANY                                                                             Jt:DGE                                                                    _DOCKET

                                    NUMBER
                          DATE                                                                           SJGNA Tl:RE OF A lTOR."'"EY OF RECORD


                          FOR OFFICE USE O"ILY

                             RECEIPT#                             AMOCNT                                     A PPJ VP\rn Tl· P                                 TI"T'\f"P
     ' ',
          ~}~

                 ,.
                               J
                             (to
                                       Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 2 of 31

                                                       1•
                                                       ·~ ~i
                                                        t-'
                                                                       L'NITED STATES DISTRICT COL'"RT
                                                                 FOR THE EASTERN. DISTRICT OF PENNSYLVANIA

                                                                                       DESIGNATION FOR\1
                                                                                                                                                  19
                                   use by counsel or pro' se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
                                                                                                                                                                       949
     A~~ss of Plaintiff:            c/o Suite 5000 - BNY Independence Center. 701 Market Street. Philadelphia. PA 19106-1532

     Address of Defendant:
                                                               9 Middle Street Pomeroy, PA 19367

     Place of Accident, Incident or Transaction:                     ACTION OF MORTGAGE FORECLOSURE OF REAL PROPERTY


     RELATED CASE, IF ANY:
                                                                             Judge· _        __ _             _    _____ _
     Case .!'<umber:               -----          --   ---         -                                                                      Date Termmated

     Civil cases are deemed related when Yes is answered to any of the following questions:

            Is this case related to propertymcluded in an earlier numbered suit pendmg or withm one year
            previously terminated action m this court?
                                                                                                                                          Yes
                                                                                                                                                  D                 No.El


~-          Does this case involve the same issue of fact or grow out of the same transaction as a pnor suit                              Yes     D                  No.P
            pendmg or withm one year prev10usly termmated act10n m this court?

3           Does this case mvolve the vahd1ty or infrmgement of a patent already in suit or any earlier
            numbered case pending or within one year prev10usly terminated action of this court?
                                                                                                                                          Yes     D                  No.P
It          Is this case a second or successive habeas corpus, social ecurity appeal, or prose civil rights
            case filed by the same individual?
                                                                                                                                          Yes     D                  No.P


     I certify that, to my knowledge, the within case               0     is I   lil:iot) related to any case now pendmg or w1thm one year prev10usly terminated action in
     this court except as noted above.


                                                                          - -l,,,,,,,,,,__Law ,pro~                                                        Attarn:y~: .~,:app/<wbl•)
     DATE                      ~-/L'\/Q                                                                                                                                9

     CML: (Place a v' in one category only)

     A.               Federal Question Gases:                                                           B.    Diversity Jurisdiction Cases:

     D           I.   Indemnity Contract, Manne Contract, and All Other Contracts                       D     1     Insurance Contract and Other Contracts
     D          2.    FELA                                                                              D     2.    Airplane Personal Injury
     D          3.    Jones Act-Personal Injury                                                         D     3.    Assault, Defamat10n
     D          4     Antitrust                                                                               4.    Manne Personal Injury




                                                                                                     ~
     B
     D
                 5.
                6.
                7.
                      Patent
                      Labor- Management Relations
                      Civil Rights
                                                                                                              5.
                                                                                                              6.
                                                                                                              7.
                                                                                                                    Motor Vehicle Personal Injury
                                                                                                                    Other Personal Injury (Please specify) _
                                                                                                                    Products Liab1hty
     D          8.    Habeas Corpus                                                                           8.    Products Liability ·· Asbestos
                9.    Securities Act(s) Cases                                                                 9     All other Diversity Cases
                                                                                                                    (Please specify) _
     0 )~
                      Social Security Review Cases
                      All other Federal Questlon Cases
                      (Please specify) Foreclosure of property encumbered by a fe
             )

                                                                                        ARBITRA TYON CERTIFICATION
                                                               (The effect of thzs certification is to remove the case from ellg1b1Zlty for arblfratwn.)


     I,
                        Rebecca A. Solarz                               , counsel ofrecord or pro se plaintiff, do hereby cert1ry

                         suant to Local Civil Rule 53 2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable m this civil action case
                      ex eed the sum of $150,000 00 exclusive of interest and costs


                                                                                                                                                           MAR - 6 2019
                                                                                                                                                                 315936
                                                                                                                                                           Attorney ID #(if applicable)

     NOTE: A tnal de novo will be a tnal by Jury only 1fthere has been compliance with F.RC P 38

C'iv 609 (512018)
                      Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 3 of 31
                                       U:"/ITED STATES DISTRICT COVRT
                                 FOR THE EASTERN DISTRICT OF PENNSYLVA:"/IA

..
\                                        ,I

    \t    UNITED STATES OF AMERICA

     '~                   vs.
                                                      Plaintiff                       CIVIL ACTION NO.


          MECHELLE L.     MASTRIA~IA          a/k/a MECHELLE                                  19             949
          MASTRIA.l\JIA
                                                      Defendant

          In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
          shall complete a case Management Track Designation Form in all civil cases at the time of filing the
          complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse side of this
          form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
          defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
          other parties, a case management track designation form specifying the track to which those defendants
          believe the case should be assigned.

          SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

                                   (a)        Habeas Corpus -- Cases brought under 28 C.S.C.
                                              §2241 through §2255.                                             ( )

                                   (b)        Social Security -- Cases requesting review of a
                                              decision of the Secretary of Health and Human
                                              Services denying plaintiff Social Security Benefits.              ( )

                                   (c)        Arbitration -- Cases required to be designated for
                                              arbitration under Local Civil Rule 53.2.                          ( )

                                   (d)        Asbestos -- Cases involving claims for personal injury
                                              or property damage from exposure to asbestos.                     ( )

                                   (e)        Special Management -- Cases that do not fall into tracks
                                              (a) through (d) that are commonly referred to as complex
                                              and that need special or intense management by the court.
                                              (See reverse side of this form for a detailed explanation of
                                              special management cases.)                                        ( )

                                   (f)        Standard Management -- Cases that do not fall into
                                              any one of the other tracks.




                                                                                L/
          2/19/2019
            Date


                                                              Attorney for Plaintiff, uJ'fted States of America
                                                              Pennsylvania Attorney l.D. No. 315936
                                                              Suite 5000 - BNY Independence Center
                                                              70 I Market Street
                                                              Philadelphia, PA 19106-1532
                                                              (215) 825-6327 (Direct)
                                                              FAX (215) 825-6443
                                                              rsolarz@kmlllawgroup.com                 HAR : 6 2019
      Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 4 of 31




  JS                  ,,     UNITED STATES DISTRICT COURT

                                          FOR THE

                           EASTERN DISTRICT OF PENNSYLVANIA


U~ITED         ST ATES OF AMERICA
                                                                        19      949
                             Plaintiff
                                                             CIVIL NO.
                vs.


MECHELLE L. MASTRIASIA a/k/a
MECHELLE MASTRIA~IA

                             Defendants


                                         COMPLAINT

         The United States of America, on behalf of its Agency, the Rural Housing

Service, by its specially appointed counsel, Rebecca A. Solarz of K:vtL LAW GROUP,

P.C., represents as follows:

         1.       This Court has jurisdiction pursuant to 28 U.S.C. 1345.

         2.       The last-known address of the Defendant, MECHELLE L. MASTRIANIA

a/k/a MECHELLE MASTRIANIA ("Defendant") is 9 Middle Street, Pomeroy, PA

19367.

          3.      On or about May 31, 2006, at the special instance and request of

MECHELLE L. MASTRIANIA a/k/a MECHELLE MASTRIANIA, the United States of

America, acting through the Under Secretary of Rural Development, on behalf of the

Rural Housing Service, United States Department of Agriculture, ("Plaintiff'), loaned to
      Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 5 of 31




the Defendants the sum of $108,000.00 pursuant to the provisions of Title V of the

Housing Act of 1949, as amended, (42 U.S.C. 1471, et seq).

        4.      As evidence of the indebtedness, Defendant executed and delivered to the

  Plaintiff, a Promissory Note dated May 31, 2006 in the amount of$108,000.00. A true

  and correct copy of the Note is attached and incorporated as Exhibit "A" ("Note").

        5.      Defendant, for the purpose of securing the Plaintiff against loss, did

execute and acknowledge to the Plaintiff, on or about May 31, 2006, a Real Estate

Mortgage which granted and conveyed, and mortgaged the real property described in the

Mortgage to the Plaintiff. The Real Estate Mortgage was duly recorded on June 07, 2006

with the Office of the Recorder of Deeds, Chester County, Pennsylvania, in Book 6861,

page 1241. A true copy of the Real Estate Mortgage is attached and incorporated as

Exhibit "B" ("Mortgage").

        6.      The Promissory Note dated May 31, 2006 was re-amortize on May 28,

2011, in the amount of $114,550.55. A true copy of the re-amortization agreement is

attached and incorporated as Exhibit "C" ("Re-amortization Agreement").

        7.      Plaintiff is the owner and holder of the Note and Mortgage and they have

not been assigned.

        8.      The property secured by the Mortgage is known as 9 Middle Street

Pomeroy, PA 19367 and is more fully described in the legal description attached and

incorporated as Exhibit "D" ("Property"). The property subject to foreclosure is within

the jurisdiction of this Court.

        9.      The Note and Mortgage are in default as Defendant have failed or refused

to comply with the provisions of the Note and Mortgage, as follows: (a) failed or refused
     Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 6 of 31




to pay the installments of principal and interest when due; (b) failed or refused to pay real

estate taxes when due; and (c) failed to maintain the security of the Property.

        10.      Due to the breaches of the provisions and conditions of the Note and

Mortgage, the Plaintiff elects to declare the entire amount of the indebtedness of the Note

and Mortgage to be immediately due and payable.

        11.      The amounts due and owing to Plaintiff on the Note and .Mortgage are as

follows:



           PRINCIPAL BALA;>.;CE                                                   $156,566.41
           Interest from 03128/2016 to 04/2412018 at 5.7500%                      $18,695.75
           Interest Recapture                                                     $10,341.27
           Late Charges                                                           $290.08
                                                                                  $185,893.51
           Escrow I Impound Required                                              -i-$196.15
           Fees Required with Payoff Funds                                        +$119.08
           Fees Currently Assessed                                                +$2,815.49
                                                                                  $189 ,024.23




       11.       Plaintiff mailed to Defendants a Notice of Intention to Foreclose by

certified mail, to their last-known address on the date shown on the copy of the Notice

attached and incorporated as Exhibit "E" ("Notice").

       12.       No other action has been brought at law or in equity to enforce the

provisions of the Note and Mortgage, and that all conditions precedent to the bringing of

the action have been performed or have occurred.          Plaintiff has complied with the

requirements of 7 C.F.R. 3550.207.
     Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 7 of 31




                WHEREFORE, the Plaintiff demands judgment as follows:

Defendant and every person whose conveyance or encumbrance is subsequent or

subsequently recorded, be forever barred and foreclosed of all rights, claims, lien, and

equity of redemption in the mortgaged premises; the Property may be decreed to be sold

according to law; the monies arising from the sale be brought into Court; Plaintiff be paid

the amount adjudged due with interest thereon to the time of such payment, together with

costs and expenses of this action and expenses of the sale so far as the amount of such

money applicable thereto will pay the same; the Plaintiff shall have such other and

further relief, or both, in the property as shall be just and equitable.

                                        United States of America by and through
                                        its specially assigned counsel
                                        KML Law Group, P.C.

                                        By: _ __
                                        Rebecca A. Solarz, Esquire
                                        BNY Independence Center
                                        701 Market Street, Suite 5000
                                        Philadelphia, PA 19106-1532
                                        Phone: (215) 825-6327
                                        Fax: (215) 825-6443
                                        rsolarz(a{kmllawgroup.com
       Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 8 of 31




                      UNITED STA TES DISTRICT COURT

                                   FOR THE

                   EASTERN DISTRICT OF PENJ\;SYL VANIA


  UNITED STA TES OF AMERICA

                      Plaintiff                  CIVIL~O.


            vs.


  MECHELLE L. MASTRIA~IA a/k/a
  MECHELLE MASTRIANIA

                      Defendant




                                  EXHIBITS



"A"   NOTE
"B"   MORTGAGE
"C"   RE-AMORTIZATION AGREEMENT
"D"   PROPERTY
"E"   NOTICE OF INTENTION TO FORECLOSE
                      Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 9 of 31
 05/02/2005                13:59              7178401302                                                  USDA                                                                        PAGE   03/17




                                                                                                                                                               Form Approved
   fi;il'n'l RO 194Q-1!1
                                                                                                                                                               OMS No. 0575-0172
   (Rav. '7-05)
                                                                UNITED STATES DEPARrMENT Of" AGRICULTURE
                                                                          RURAL HOUSING SERVICE

                                                                                 PROMISSORY NOTE
                                                                                                                                                              SATISFIED




                             -'----
    Type of Loan SEC'J:'J.ON' s 02
                                                                                                                                       This                day of                    .20 _ _
     l.oan No.                                                                                                                         Uriit~a of America
                                                                                                                                       By:_~-------
                                                                                                                                       Tille. _ _ _~------
               os/Jl
    Date: --""""-~=-'=---~- 20                         --=-o-=-6_ _
                                                                                                                                       USDA, Rvrlill Housing services
     9 Middle Street
                                                                                        (Proparly Address}
     Pomeroy                                                                        1   Ch~ster                                   ~P~A=---~-~--
                              (Cl\y or 'Town)                                                      (Coun\y)                                (Stata)
    BORROWER'S PROMlSE TO PAY. Ir. return for a loan that I have received. I promise to pay to the order of the United
    States of America, acting through the Rural Housing Service (and its successors) (''Governmenf') $ 10s ,Jl.J).""'O'-'-.""'o"""o_ __
    (this amount is called "principal8 ), plus interest.
    INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
    Interest at a yearly rate of    s. 750 o    %. The interest rate req1,1ired by this sEJction is tM tate I will pay both before
    and after any defau:t described below.
    PAYMENTS. I agraie to pay principal and interest using one of two altern~tlves indicated below:

        I Principal and interest payments shall be temporarily deferred. The interest accrued to                     •-
    shall be added to the principal. The new principal and later accrued interest shall be payable in 3 96 regular amortized
    installments on the date indicated in the box below. I auttioriz:e the Government to enter the amount of such new princip~I
    here: $                       , and the amount of such regular installments in the box below when $uch amounts have been
    determined. I agree to pay principal and inter~st in installments as indicated in the box below.

      II. Payments shall l'IOt be deferred. I agree ta pay principal and interest in                                            _    __._3~96.._._installments             as indicated in
   the t>ox below.
     I will pay principal and inter~st by making a pr::iyment Qvery month.
     I will make my monthly payment on the 28th.. day of each month beginning an                                 June 3S          2006 and
     continuing for~ months. twill make these payments every month until I have paid all of the principal and interest
     and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
     before principal. If on       Maz 31                         , r n . I still awe amounts under this note, 1will pay those amounts In full on
 I that date, which is called the "maturity date."
 ·. My monthly payment will be$ _,,6""'0""9..._• ..._21,,___~-- I will make my monthly paym411nt at the p~•.l'..-J..u...J""'-1.~~µ..i.,,oau;L-_~
    Jl2t.!i!.d on my billing ft.t......                        ,n._.t.___~------ or a different place if required by the Government
                                       .,,t..,·ll!,,..·rn..,.e...



   PRINCIPAL ADVANCES. If the entire principal amount o·f the loan is not advanced at the time of loan closing, the
   unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
   Government must make the advance provided the adv~nce is requested for an authorized purpose. Interest shall
   accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
   below. I authorize the Government to enter the amount and date of the advance as shown in th~ Riacord of Advances
   below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

   HOUSING ACT OF 1949 This promissory note is made pursuant to title V of the Housing Act. of 1949. It is for thl!t type
   of loan Indicated in the "Type of Loan'' block at the top of this note. This note shall be subject to the present regulations
   of the Government and to its fut:.1r~ regulations not rnconsisti;:nt wrth the express provisions of this note.

Accm:d.ltt(J ta the l?iipcrwoi::k. Reduction Act of L995, no pcrnm~ ftte recinl.ted to respond to & collection ofinf«'l'\'l&tion unless it di~l11.ys l\ Y~l!d OMB control
number. The VII.lid OMB contro\ 11111Tibcr tor this informntion collection i.~ 0575-0172. Tho time :tequircd lo com'E'lcto lhis l1'1f<.1nu:.1ttan collection is C$tin:lnted to
G;v;rl.f;¢ 1$ 11\lnutcs per IC!lpomO, me"'(lil'e; tile time for reviewing inst\'!Jction~, Sclll'Ching cxistia!?; dotd SOUl'CCn, gathering II!d mllllmillil1f!; tl!C d.1t11.nccdcd, lll!d
camplellllg 11.11drcvi~15 tho ctttleetloi\ o:f'Jnfom111tio11.

                                                                                                   1



                                                                                   EXIIIBIT A
06/02/2006
             Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 10 of 31
               13:59         7178401302                             USDA                                             PAGE        04/17



                                                                                                     Aocount4l:-

 LATE CHARGES. lf the Government has not received tl'le full amount of any monthly payment by the end of 15 days
 after the date it is due, I will pay a fate charge. The amount of the charge will be           4        percent of my overdue
 payrr'tent of principal and interest. I will pay this charge promptly, but only once for each late payment.

 BORROWER'S RIGHT TO PREPAY. 1 have ttie right to mal<El payrt'lents of principal at any time before they are due.
 A payment of principal only is knowl"I as a "prepayment." Wl'len I rnake a prepayment, I will tell the Government in
 llVl'iting that I sm making a prepayment.

 I may mak~ a full prepayment or partial prepayment withOut paying any prepayment charge. The G~vemment will use
 a'f of my prepayments to r.educe the amount of principal that I owe under this Note. If l make a partial prepa¥ment~ there
 will be no changes in the due oate or in thcii amount of my monthly payment unless the Government agrees in wrltmg to
 those changes. Prapayment$ will be applied to my loan in accordancie with tM Governmenfs regulations and
 accounting procedures in effect on the date of receipt of the payment.
 ASSIGNMENT OF NOTE. I und~rstand and agree that the Govemment may at any time assign this note without my
 consent. if the Government assigns the note l wm make my payments to t11e assignee of the note and in such case
 the term "Government" will mean the assignee.

  CREDIT ELSEWH5RE CERTIFICATION. I certify to the Government that I am unable to obtain sufficfent credit
. from other sources at raasonabl!!! rates and terms for the purposes for whloh the Government is giving me this lo111n.

 USE CERTlFlCATION. I certify to the Government that tha funds I am borrowing from the Government will only be
 us!ild for purposes authorized by the Government.

 LEASE OR SALE OF PROPERTY. If the property constructed, improved. purchased, or reflnan¢ed with this loan is (1)
 leased or rrinted with an option to purchase, (2) leased or rented without option lo purchase for 3 years or longer. or (3)
 is sold or title is otherwise conveyed, voluntarily or involuntarily. t11e Government may at its option declare the entire
 remaining unpaid balance of the loan Immediately due and payabl'e. If this happens, I will have to immediately pay off
 the entire loan.

 REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to petiodicaly provide the Govemmentwith
 information the Goviamm~nt requests about my financial situation. If the Goverl'lment determines that I can get a loan
 from a responsible coop10iratlve or private credit source, such as a bank or a credit union, at reasonable rates 111nd terms
 for similar purposes as this loan, at the Government's request, 1will ;;ipply for and accept a loan In a sufficient amount to
 pay this note in full. fhis requirement does not apply to any cosigner who signed this note pursuant to section 502 o·r the
 Housing Act of 1949 to compensate for my lack of repayment 111bllity.
 SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
 payment assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan Is classified as a
 nonprogram loan pursuant to section 502 of the Housing Act of 1949.

 DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
default the Government may send tne a written notiee telling me that if I d0 not pay the overdue amount by a certain dab~.
the Government may require rne to immediately pay the full amount of the unpaid principal, all the interest that t awe, and
any late oharge,s. Interest will continue to accrue on past due principal and Interest. Even if, at a time when I am in
default, the Government does not require me to pay immediately as describcaid in the preceding sentence, the Government
will still have the right to do so if I am in default at a later date. If the Government has required nw to Immediatafy pay in
full as described above, the Government will have the right to be paid pack by me for all of Its costs and expenses in
enforcing this promissory nole to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's ftilQS:c




                                                               2
             Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 11 of 31
05/02/2005         13:59         7178401302                            USDA                                              PAGE     05117



                                                                                                          Account ft

  NOTICES. Unless applicable law requires a different method. any notice that must be g[ven to me under this note wiU be
  given by delivering it or by mai:ing It by first class mail to me at the property address listed above or at a different address if
  1give the Government a notice of my different address. Ariy notice that rnust be given to the Govemment will be given by
  malling it by 'lrst class mail to the Government at USDA Rural Housing Servicie, cf o CUatome:t:' Service :Branch
  .RP st Qff i c::e B.ox_2.2.M.~...__a_t.... Loui.s . MO ~319 6           _ , or at 8 different address if I am given a notice of that
  differgnt address.

  OBLIGATIONS OF PE:RSONS UNDER THIS NOTE. If more than one person signs this note, each person is fuUy al"ld
  personally obligated to keep all of the promises made in this note, including ttie promise to pay the full amount owed .
  Ariy person who is a guarantor, surety, or endorser o1' this note is also obligat~d to do these things. The Government
  rnay enforce its rights under thi$ note against each person individually or against all of us together. This IY\eans that any
  one of us may be required to pay al: of the amounts owed under this note. The term "Borrower" shall refer to each
  person signing this note.

  WAIVERS. I and any other person who Ms obligations under this note waive the rights of presentment and notice of
  dishonor. ''Pre$entment" means the right to requlre the Government to demand payment of amounts due. "Notice of
  dishonor" means the right to requite the Glov9rnment to give notice to other persons that amounts due have not been paid.

  WARNING: Failure to fully disclose accurate and truthful financial lnfonnation in connection with my roan
  application may result in the terrrtination of program assistance currently being r'aceived, and the denial of
  future federal assi$tance under the epartment of Agricultur0's Debarment regulations, 7 C.F.R. part 3017.



                                                Mastrbnia                            Borrower


 -~~-----------                                     Seal              ---~----------Seal
                    BOl'l'Ower                                              sorrower




I
          AMOUNT                  DATE
                                           : RECORD OF ADYANCES
                                                      AMOUNT              DATE                   AMOUNT                DATE
                                                                                                                                    I
 rn!!:                                          (fl\$                                   f!'i) <I!
·ms                                             fQH                                    lt16\ !I\
 f3) ~                                        I<10 ) t                                 "(17) ~
 (4\'I:                                       [(ll) ~                                  lf18) $
(SHI                                           f12H                                     f19) '!:
(5)   s                                       1<13' :i:                                 ('20)$

 7)   $                                        (14) s                                   (21)   s
                                                                                      TOT.AL        $                              I




                                                                  3
          Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 12 of 31




                                                                  [Spau .U0v1 This Line for llocarii"I Diil]
Form RD 3SS0-14 PA                                                                                                                   Fonn Approved
(12-00)                                                                                                                              OMB No. 0575-0172
                                                         United States Department of Agriculture
                                                                 Rural Housing Service
                                             MORTGAGE FOR PENNSYLVANIA
THIS MORTGAGE ("Security Instrument"} is made on May 31, 2006                                                                                    • [Date)
The mortgagor is Mechelle Mastriania
("Borrower"). This Security Instrument is given to the United States of America acting through the Rural Housing
Service or successor agency, United States Department of Agriculture ("Lender"), whose address is Rural Housing
Service, c/o Centralized Servicing Center, United States Department of Agriculture, P.O. Box 66889, St. Louis,
Missouri 63166.
Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein
collectively called "Note") which have been executed or assumed by Borrower and which provide for monthly
payments, with the full debt, if not paid earlier, due and payable on the maturity date:
Date of Instrument                                    Principal Amount                                    Maturity Date
MAY 31, 2006                                          $108,000.00                                         MAY 31, 2039


This Security Instrument secures to Lender: (a} the repayment of the debt evidenced by the Note, with interest, and
all renewals, extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced
under paragraph 7 to protect the property covered by this Security Instrument; (c) the performance of Borrower's
covenants and agreements under this Security Instrument and the Note, and (d) the recapture of any payment
assistance and subsidy which may be granted to the Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or
I490a. For this purpose, Borrower does hereby mortgage, grant and convey to Lender the following described
property located in the County of Chester
     Commonwealth of Pennsylvania:
                                 See Exhibit "A" Attached




which has the address of                      9 Middle Street                                                   Pomeroy
                                                      {Street]                                                                      [City]
Pennsylvania 1936 7                       [ZIPJ       ("Property Address");
     TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."
    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.


According lo tire Pap1rworlc Rrducl/on Ac/ of 199S, lfO p1m>tu are req11/rrd lo respond lo a collect/on of infomtatlon llnlus ii displays a •a/Id OMB conJro/ nt1mber
The valid OMB COlf/rol 1tUMh1r for this information co/lectlon Is OS7S·Ol11. '1111 time rrqutrecl lo comp/rt• t/ris illformati111t coltectfon Is rsttmated ta a'lllTJgt I 5
mlmites per response, ll'lclwltng th• Tim• for ITVitwillg lnslrMCliatu, searclltng uts111'1g data so11rcu, gathering and ll'lointahtlng 1h1 data needed, and completing 01fd
revi&wtng the coflecli01t ofh(armouon.




                                11111111111111111111111111111111llllUI1111111111111111
                                MAT   z   All E   FORGE. Al •O                 0610112000 08 '""
                                                                                                        ~.~~~  321
                                                                                                        B-6861 P-1241
                                                                                                                                                          Page 1of6


                                                                            EXHIBIT B
       Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 13 of 31




    THIS SECURITY INSTRUMENT combines unifonn covenants for national use and non-unifonn covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
     1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
     2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.
     The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
charge However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
additional security for all sums secured by this Security Instrument.
     If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
     Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.
     3. Application of Payments. Unless applicable Jaw or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs l and 2 shall be applied in the following order of priority: (l) to advances for
the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;
(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2, (5) to late
charges and other fees and charges.
     4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.
     Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten ( 10) days of the giving of notice.
     Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.
     S. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term qextended coverage" and any other



                                                                                                           Page 2 of 6
       Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 14 of 31




 hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
 the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
 Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
 coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
 pursuant to paragraph 7.
      All msurance policies and renewals shall be m a fonn acceptable to Lender and shall include a standard
 mortgagee clause Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
 prompt notice to the msurance carrier and Lender. Lender may make proof of loss if not made promptly by
 Borrower.
      Unless Lender and Borrower otherwise agree in writing, msurance proceeds shall be applied to restoration or
 repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
 lessened. If the restoration or repair is not economically feasible or Lender's security. would be lessened, the
 insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
 notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
 Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
      Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
the payments. If after acceleration the Property 1s acquired by Lender, Borrower's right to any insurance policies
and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
sums secured by this Security Instrument immediately prior to the acquisition.
      6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
 Leaseholds Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
 interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
inaccurate information or statements to Lender (or failed to provide Lender with any material information) m
connection with the loan evidenced by the Note If this Security Instrument is on a leasehold, Borrower shall
comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
title shall not merge unless Lender agrees to the merger m writing.
      7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and
agreements contamed in this Security Instrument, or there is a legal proceeding that may significantly affect
Lender's rights in the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to
enforce laws or regulations), then Lender may do and pay for whatever is necessary to protect the value of the
Property and Lender's rights in the Property. Lender's actions may include paymg any sums secured by a lien which
has priority over this Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the
Property to make repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become add1t1onal debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with mterest, upon notice from Lender
to Borrower requesting payment.
      8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full.
      9. Inspection Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
      10. Condemnation The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise agree m writing, the sums secured by this Security Instrument shall
be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the



                           MAT.!IVALcEVFOPGELAMD                 OGI071iOOGOBl6A
                                                                                                321
                           Illllll llllll llll lllll llllll llll llllll Il lllll llll llll ~.?.~~~
                                                                                           B-6861 P-1241
                                                                                                           Page 3 of6
       Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 15 of 31




 taking. Any balance shall be paid to Borrower. ln the event of a partial taking of the Property m which the farr
 market value of the Property immediately before the taking ts less than the amount of the sums secured hereby
 immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
 otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
 sums are then due
      If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
 to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
 date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
 repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
 and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
 due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
      11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
 modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
 any successor in interest of Borrower shall not operate to release the hab1lity of the original Borrower or Borrower's
successors m interest. Lender shall not be required to commence proceedings against any successor m mterest or
 refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
 by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
 Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
      12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
 of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
 provisions of paragraph 16. Borrower's covenants and agreements shall be Joint and several. Any Borrower who
 co-signs this Security Instrument but does not execute the Note· (a) is co-signing this Security Instrument only to
 mortgage, grant and convey that Borrower's interest in the Property under the tenns of this Secunty Instrument; (b)
 is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
 other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the tenns of this
Security Instrument or the Note without that Borrower's consent.
      13. Notices Any notice to Borrower provided for in this Security Instrument shall be given by dehvermg 1t or
by mailing it by first class mat! unless applicable law requires use of another method. The notice shall be directcd
to the Property Address or any other address Borrower designates by notice to Lender Any nonce to Lender shall
be given by first class mail to Lender's address stated herein or any other address Lender de:;ignates by notice to
Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
Lender when given as provided m this paragraph.
      14. Governing Law; Severability This Security Instrument shall be governed by federal law In the event
that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
not affect other provisions of this Security Instrument or the Note which can be given effect without the conflictmg
provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. Tius
 instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
are irrevocable by death or otherwise, and the rights and remedies provided in this instrument are cumulative to
remedies provided by law.
      15. Borrower's Copy. Borrower acknowledges receipt of one confonned copy of the Note and of this
Security Instrument.
      16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
interest in it is leased for a tenn greater than three (3) years, leased with an option to purchase, sold, or transferred
(or if a beneficial interest in Borrower 1s sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument.
      17. Nondiscrimination If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, disability, age or familial status
      18. Sale of Note; Change of Loan Servicer. The Note or a partial interest m the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
m the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
lnstiurnent. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note If there is
a change of the Loan Servicer, Borrower will be given written notice of the change m accordance with paragraph 13
above and applicable law The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.
      19. Uniform Federal Non-Judicial Foreclosure. If a unifonn federal non-judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.


                                                                                                             Page 4 of 6
        Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 16 of 31




     20. Hazardous Substances. Borrower shall not cause or pennit the presence, use, disposal, ~torage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quant1t1es of hazardous substances that are generally recogmzed to be appropriate
to nonnal residential uses and to mamtenance of the Property. Borrower shall not do, nor allow anyone else to do,
anythmg affecting the Property that ism violation of any federal, state, or local environmental law or regulation
     Borrower shall promptly give Lender written notice of any mvestigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
envuonmental law or regulation ofwh1ch Borrower has actual knowledge. If Borrower learns, or is notified by any
governmental or regulatory authonty, that any removal or other remediation of any hazardous substance affectmg
the Property 1s ne~essary, Borrower shall promptly take all necessary remedial actions m accordance with applicable
environmental law and regulations
     As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law and the followmg substances. gasolme, kerosene, other flammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or fonnaldehyde, and
radioactive materials As used m this paragraph, "environmental law" means federal laws and regulations and laws
and regulations of the J,111sd1ct1on where the Property 1s located that relate to health, safety or environmental
protection
     21. Cross Collateralizatmn Default hereunder shall constitute default under any other real estate security
mstrurnent held by Lender and executed or assumed by Borrower, and default under any other such security
mstrument shall const:tute default hereunder
     NON-UNIFORM COVENANTS Borrower and Lender further covenant and agree as follows
     22. SHOULD DEFAULT occur in the perfonnance or discharge of any obligation in this mstrument or
secured by this instrument, or should the parties named as Borrower die or be declared mcompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an msolvent or make an assignment
for the benefit of creditors Lender, at its option, with or without notice, may (a) declare the entlfe amount unpaid
under the note and any indebtedness to Lender hereby secured 1mmed1ately due and payable, (b) for the account of
Borrower mcur and pay reasonable expenses for repaH or mamtenance of and take possession of, operate or rent the
property, (c) upon applicat10n by it and production of this instrument, without other evidence and without notice of
heanng of said application, have a receiver appomted for the property, with the usual power> of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
remedies provided herem or by present or future laws
     23 The proceeds of foreclosure sale shall be apphed in the followmg order to the payment of (a) costs and
expenses incident to enforcing or complymg with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby, (d)
mfenor hens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
mdebtedness of Borrower owing to Lender, and (f) any balance to Borrower At foreclosure ot other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
the purchase price by cred1tmg such amount on any debts of Borrower owmg to Lender, m the order prescribed
above
     24. Borrower agrees that Lender will not be bound by any present or future laws, (a) providing for valuation,
appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a deficiency
Judgment or lim1tmg the amount thereof or the time within which such action must be brought, (c) prescnbmg any
other statute of hmitatJOns, or (d) l1m1ting the cond1t1ons which Lender may by regulation ;mpose, including the
interest rate 11 may charge, as a cond1t1on of approvmg a transfer of the property to a new Borrower. Borrower
expressly waives the benefit of any such State laws Borrower hereby relmquishes, waives, and conveyr, all rights.
inchoate or consummate, of descent
     25. Upon default by Borrower as aforesaid, Lender may foreclose this instrument as authorized or permitted by
the laws then extstmg of the 1ur1sd1ct1on where the property ts situated and of the United States of America, on
tenns and cond1t10ns satisfactory to Lender, includmg but not limited to forer.losure by (a) statutory power of sale,
or (b) advertisement and sale of the property at public auction to the highest bidder m one or more parcels at
Lender's option and at the time and place and in the manner and after such notice and on terms required by statute or
determined by Lender if not contrary to statute, or (c) written agreement hereafter made between Borrower and
Lender
     26. COAL AND RIGHT OF SUPPORT. THIS DOCUMENT MAY NOT SELL, CONVEY, TRANSFER,
INCLUDE, OR INSURE THE TITLE TO THE COAL AND RIGHT OF SUPPORT UNDERNEATH THE
SURFACE LAND DESCRIBED OR REFERRED TO HEREIN· AND THE OWNER OR OWNERS OF Sl.JCH
COAL MAY HAVE THE COMPLETE LEGAL RIGHT TO REMOVE ALL SUCH COAL, AND IN THAT
CONNECTION DAMAGE MAY RESULT TO THE SURF ACE OF THE LA~D AND ANY HOUSE,
BUILDfNG, OR OTHER STRUCTURE ON OR IN SUCH LAND THE INCLUSION OF THIS NOTICE DOES
NOT ENLARGE, RESTRJCT OR MODIFY ANY LEGAL RIGHTS OR ESTATES OTHERWISE CREATED,
TRANSFERRED, EXCEPTED OR RESERVED BY THIS INSTRUMENT




                       1111m 111111111111111111111111111111111111tu11l!111
                       1   \~ T!IV A.LLEY FOPGE" t..AND
                                                                             ~u~~:.~~1                   Page 5 of 6
        Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 17 of 31




    27. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together
with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and shall amend
and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part of this
Security Instrument. (Check applicable box]
    D Condominium Rider                 D Planned Unit Development Rider               D Other(s) [specify]
     BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through
6 of this Security Instrument and many rider executed by Borrower and recorded with this Security Instrument

Signed, sealed, and delivered m the

                                                                                11/1~-T'C-
presence of:

                 ----------                                           'f(}JJ,l Borrower                       (Se"""""""al)
                                                                    Mechelle Mastr1an1a

                                                                             ----=-------(Seal)
                                                                                        Borrower
                                               ACKNOWLEDGMENT


COMMONWEALTH OF PENNSYLVANIA
COUNTY OF         Chester                                   }          SS.




    On the     31st _         . day of __ M=a_._y_ _ _ _ _ _.• 2006 , before me, a Notary Public in and for said

State and County, personally appeared _ _ _ _ __

             Mechelle Mastriania                            ____ , known (or satisfactorily proved) to me to be the

person(s) whose name(s) ______ subscribed to the within instrument, and acknowledged to me that

              _ _ _ executed the same for the purposes therein contained.

   IN ~n:iEss ~REOF, I hereunto set my hand~i8lse8J. _ _ _ _
Mycomm1ss10nexprres_       _              - - - · - - - - _ _ __
                      COMMON        LTH F   NSYLVANIA Notary Public

(NOTARIAL SEAL)

   I certify that the precise residence of the within~named Lender is Washington, D.C.
Witnessmyhandth1s.31st dayof May                     _, 2006 _.

                                        124 Pleasant Acres Road, York, PA                        17402-8988
                                                                                Agent ofLender




                   1111111111111111111111111111111111111111111111111111111
                   MA!Z   ALL.E<V FORGF ~ANO            OGI07tJQ0606 l8A
                                                                             ~.?.~~~ 321
                                                                             8-6861 P-1241
                                                                                                               Page6 of6
           Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 18 of 31




ALL THAT CERTAIN messuage and lot or tract of land, situate in the Village of Pomeroy, Township of
Sadsbury, County of Chester, and State of Pennsylvania, bounded and described as follows:

BEGINNING at a point in the Northern line of Middle Street, the Southeast corner of land of Jackson Scott;
thence along the .eastern line of land of the said Jackson Scott, North 11 degrees East, 150 feet to a point in the
South line of the Church property, North 89 degrees East 13.3 feet to a point; thence South 1 degree West, 150
feet to the Nortliem line of Middle Street; thence along the Northern line of Middle Street, South 89 degrees
West, 13 .3 feet to the place of beginning.

UNDER AND SUBJECT however to the right of owners of the property adjoining on the East and West sides of
the property hereby conveyed, their heirs and assigns, to the use of the well serving the owners of the property
hereby conveyed and those properties with water, insofar as said well or any part thereof is located upon the
property hereby conveyed.

TOGETHER with the right to the use of said well insofar as said well or any pat thereof is located upon the
property of the grantors herein.

THE Owners having the right to the use of said well shall have the further right, as actually required to the use of
connecting water lines and, further, the right of ingress, egress, and regress, for the purpose of making repairs to
said well, and said connecting lines, provided, however, these owners shall not have the right to have the well
relocated.
                                                                               •     I
BEING Parcel Number:      37-4L-24




                                                                              .      I




                                          Illllll llllll llll lllll llllll llll llllll Il llll llll llll J.~~~
                                           MATZ/VALLEY FORGE L.o.NO                Ob/071200608 3BA
                                                                                                                321
                                                                                                         B-6861 P-1241
    Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 19 of 31


                                                                      RECEIVED
                        REAMORTIZATION AGREEMENT                      JUN 2 9 201!
Account Nwnber                                 Effective Date                        =
                                                                    LOSS MITIGATION i:=
                                                     May 28, 2011      SECTION      ~
                                                                                     =
                                                                                     =
The United States of America, acting through the Rural Housing Service,
United States Department of Agriculture (Lender), is the owner and
holder of a promissory note or assumption agreement (Note) in the                    =
                                                                                     ~



                                                                                     -=
                                                                                     =
                                                                                     ~
principal sum of $    108000.00, plus interest on the unpaid principal of
  5.75000\ per year, executed by MECHELLE L MASTRIANIA               and             =
~~~~~~~~~~~~~~~~~~' (Borrower) dated                        May 31, 2006             ~
and payable to the order of the Lender. The current outstanding balance              ~
includes unpaid principal, accrued unpaid interest, unpaid advances and              ~
fees. The total outstanding balance is $    114550.55.                               ==-

In consideration of the reamortization of the note or assumption
agreement and the promises contained in this agreement, the outstanding
balance is capitalized and is now principal to be repaid at 5.75000\
per annwn at $      686.68 per month beginning      June 28, 2011 and on
the 28th day of each succeeding month until the principal
and interest are paid, except that the final installment of the
entire debt, if not paid sooner, will be due and payable on
      May 28, 2039.

If the outstanding loan balance prior to reamortization was reduced
by a payment which was later determined to be uncollectible, Rural
Development will charge the account with an amount equal to the
uncollectible payments. This a.mount is due and payable on the
effective date it is charged to the account and may accrue interest
at the promissory note rate.

Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to lender on the day monthly payments are due under the Note,
until the Note is paid in full, a sum ("Funds") for : (a) yearly taxes
and assessments which m.ay attain priority over Lender's mortgage or deed
of trust (Security Instrument) as a lien on the secured property
described in the Security Agreement (Property); (b) yearly leasehold
payments or ground rents on the Property, if anyi (c) yearly hazard or
property insurance premiums; and (d) yearly flood insurance premiums, if
any. These items are called "Escrow Items." Lender may, at any time,
collect and hold funds in an amount not to exceed the maximum amount a
lender for a federally related mortgage loan, may require for Borrower's
escrow account under the federal Real Estate Settlement Procedures Act
of 1974 as amended from time to time, 12 u.s.c. Section 2601 et seq.
("RESPA"), unless another law or federal regulation that applies to the
funds sets a lesser amount. If so, Lender may, at any time, collect and
hold funds in an amount not to exceed the lesser amount. Lender may
estimate the amount of Funds due on the basis of current data and
reasonable estimates of expenditures of future Escrow Items or otherwise
in accordance with applicable law.




                               EXllIBIT C
   Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 20 of 31




The funds shall be held by a federal agency, including Lender, or in an
institution whose deposits are insured by a federal agency,
instrumentality, or entity. Lender shall apply funds to pay the Escrow
Items. Lender may not charge Borrower for holding and applying the
Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless Lender pays Borrower interest on the Funds and applicable
law permits the Lender to make such charge. However, Lender may require
borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise. Unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the funds.
Borrower and Lender may agree in writing, however, that interest shall
be paid on the funds.

Lender shall give to borrower, without charge, an annual accounting of
the funds, showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as
additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by
applicable law, Lender shall account to Borrower for the excess Funds in
accordance with the requirements of applicable law. If the amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the amount necessary to make up the
deficiency. Borrower shall make up the deficiency in no more than
twelve monthly payments, at Lender's sole discretion.

Upon payment in full of all swns secured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender. If
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or sale of the Property, shall apply any Funds held by
Lender at the time of acquisition or sale as a credit against the sums
secured by this Security Instrument.

Unless chanqed by this agreement, all of the terms of the note or
assumption agreement or the instruments that secure them, remain
unchanged.

Upon default in the payment of any one of the above installments or
failure to comply with any of the conditions and agreements contained in
the above-described note or assWiption agreement or the instruments
securing it, the Lender, at its option :may declare the entire debt
immediately due and payable and may take any other action authorized to
remedy the default.


                           MukU.t M~Date ll / 10)                   /I
                          Borrower

                                          A,____
                              ---~l\J~\. . .          Date    NIA
                          Borrower
          Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 21 of 31




ALL THAT CERTAIN messuage and lot or tract of land, situate in the Village of Pomeroy, Township of
Sadsbury, County of Chester, and State of Pennsylvania, bounded and described as follows:

BEGINNING at a point in the Northern line of Middle Street, the Southeast corner of land of Jackson Scott;
thence along the .eastern line of land of the said Jackson Scott, Nortjl 11 degrees East, 150 feet to a point in the
South line of the Church property, North 89 degrees East 13.3 feet to a point; thence South 1 degree West, 150
feet to the Nortliern line of Middle Street; thence along the Northern line of Middle Street, South 89 degrees
West, 13.3 feet to the place of beginning.

UNDER AND SUBJECT however to the right of owners of the property adjoining on the East and West sides of
the property hereby conveyed, their heirs and assigns, to the use of the well serving the owners of the property
hereby conveyed and those properties with water, insofar as said well or any part thereof is located upon the
property hereby conveyed.

TOGETHER with the right to the use of said well insofar as said well or any pat thereof is located upon the
property of the grantors herein.

THE Owners having the right to the use of said well shall have the further right, as actually required to the use of
connecting water lines and, further, the right of ingress, egress, and regress, for the purpose of making repairs to
said well, and said connecting lines, provided, however, these owners shall not have the right to have the well
relocated.
                                                                             .     I
BEING Parcel Number:      37-4L-24




                                                                             '     I




                                          111111111111111111111111111111111111111 m1111111111111
                                          MATZ/VALLEY   ~ORGE~ANO                00/07/200608 3M
                                                                                                   ;.~~~   321
                                                                                                   B-6861 P-1241

                                               EXHIBIT D
                    Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 22 of 31



 USDA                                                               United States
                                                                    Depattment of
                                                                                                             Rural Development
                                                                                                             Centralized Servicing Center
                                                                                                             P.O. Box 66827
                                                                    Agriculture                              St. Louis, MO 63166
                                                                                                             (BOO) 793-8861 (Vote.)
 CERTIFIED MAIL                                                                                              (BOO) 438-1832 (TDD/TTY Htil!lring Impaired Only) or
                                                                                                             (314) 457-4450 (FAX)
  RETURN RECEIPT REQUESTED

      MECHELLE L MASTRIANIA
      PO BOX 215
      POMEROY                                    PA 19367                                                    sec


 SUBJECT: NOTICE OF ACCELERATION OF YOUR MORTGAGE LOAN(S); DEMAND FOR PAYMENT OF
          THAT DEBT; NOTICE OF RIGHT TO CURE YOUR DELINQUENCY; NOTICE OF INTENT TO
          FORECLOSE; AND NOTICE OF YOUR OPPORTUNITY TO HAVE A HEARING CONCERNING
          THIS ACTION

 Dear      MECHELLE L MASTRIANIA

  PLEASE TAKE NOTE that the entire indebtedness due on the promissory note(s) and/or assumption
  agreement(s) which evidence the loan(s) received by you from the United States of America, acting
  through the United States Department of Agriculture Rural Housing Service (RHS), formerly Farmers
  Home Administration, as set forth below, is now declared immediately due and payable and demand
  is hereby made on you to pay this entire indebtedness. If payment is not made as demanded herein,
 the RHS intends to enforce its real estate mortgage(s) given to secure the indebtedness by foreclosure
 of its lien(s) on your house.




  -
 Account Number(s)                            Data of Promissory Note                                 Amount

                                                          05/31/06                                            108000.00




This acceleration of your indebtedness Is made in accordance with the authority granted in the
above-described lnstrument(s). The reason(s) for the acceleration of your indebtedness is (are)
as follows:

                  MONETARY DEFAULT



The balance of the account is unpaid principal in the amount of$ 158359. 41               and unpaid
interest in the amount of$ 6402 .10                  , as of 11/28/16 plus additional interest accruing at
the rate of $ 24. 9470              per day thereafter, plus additional advances to be made by the United
States for the protection of its security, the interest accruing on any such advances, fees, or late charges,
and the amount of subsidy to be recaptured in accordance with the Subsidy Repayment Agreement.

                             USDA Is an equal opportunity provider and employer

                          If you wish to filol 11 Civil Rights program complaint of discrimination, ~le the USDA Program Discrimination Complaint Form, round
                          online at hllp:/fw.w.t ascr.usda.gov/complalnt_flling_cusl,html. or at any USDA office, or can (MG) 632-0092 to requ11$f the form. You may
                          also write a letter containing all of the information requested 111 lhe form. Send your completed complaint form or letter to us by maM al U. S.
                          Department of ~ricullur•. Dir9Ctor. Oftloe of Adjudication, 1400 Independence Avenue. S.W. Washington, 0 .C 202~9410, by fax (202}
••H•••••• ••t•   ues rscc 690-7"442 or email alprogram.intake@usda.gov.


                                                                             EXHIBIT E
          Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 23 of 31




You have the right to cure your monetary default and stop foreclosure action thereby reinstating
your mortgage by bringing your mortgage account up-to-date at any time from now up until one
hour before the commencement of bidding at the United States Marshal's sale.

You may cure vour monetary default by paying the total of all the following charges:


 •   Pay S 9769. 20             , the current delinquency, plus additional payments which
     come due each month following this notice.

 •   Pay any additional foreclosure costs which may include costs of title examination. court
     costs, and cost of advertising the foreclosure sale.

 •   Pay any delinauent real estate taxes and show proof that your property is Insured with
     homeowners insurance.

You should contact Centralized Servicing Center where your account is being serviced at
1(800.)793-8861 or mail your reguest to PO Box 66827. St.Louis. MO 63166 in order to obtain
the exact amount your account(s) is(are) behind. You may reinstate not more than throe
times in any one calendar year.

The payment to cure your monetary default must be paid In cash, cashier's check or certified
check, made payable to USDA/RD and delivered to the Centralized Servicing Center at the
above address. The payment may also be made to the U.S. Marshal who conducts the sale
up to one hour before the bidding commences.

You are hereby notified that unless the accounts(s) is(are) paid current and other violations
removed or said indebtedness is paid in full within 30 days from the receipt of this notice,
the United States of America will take action to foreclose. The earliest date on which your
property will be sold by the United States Marshal will be approximately 60 days from the
date of this letter. Payment of the indebtedness should be made by cashier's check, or
postal money order payable to the USDA/RD and malled to USDA-Rural Development,
P.O. Box 790170, St. Louis, MO 63179-0170.

If you submit to the Centralized Servicing Center any payment insufficient to cure the account in full
or Insufficient to pay the entire Indebtedness, should you desire to select such option, such payment
 WILL NOT CANCEL the effect of this notice. If insufficient payments are received and credited to
your account, no waiver or prejudice of any rights which the United States may have will result and
the RHS may proceed as though no such payments had been made.

 YOUR RIGHT TO A DISCUSSION WITH RHS- You have the opportunity to discuss this decision
to accelerate your loan(s) with a RHS official or have an administrative appeal hearing before the
foreclosure takes place. This is an opportunity to discuss why you believe the United States is in
error in accelerating your loan(s) and proceeding with foreclosure. If you desire to have an informal
discussion with an RHS official or have any questions concerning this decision or the facts used in
making this decision, you should contact this office in writing. The request for an informal discussion
must be sent to the undersigned no later than 12/13/16         . Requests which are postmarked by
the U.S. Postal Service on or before that date will be considered as timely received. You also have
the right to an administrative appeal hearing with a hearing officer instead of, or in addition to, an
informal discussion with this office. If you request an informal discussion with an RHS official, and
this does not result in a decision in which you concur, you will be given a separate time frame in
which to submit your request for an administrative appeal. (See the attachment for your appeaJ rights.)
              Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 24 of 31



  YOUR RIGHT TO AN ADMINISTRATIVE APPEAL HEARING -If you do not wish to have an informal
  discussion with an RHS official as outlined above, you may request an administrative appeal with a
  member of the National Appeals Division Area Supervisor, no later than 30 days after the date on
  which you received this notice. Requests which are postmarked by the U.S. Postal Service on or
  before that date will be considered as timely received as requesting an administrative appeal.
  Please include a copy of this letter with your request.

  If you fail to comply with the requirements outlined, the United States plans to proceed with foreclosure.
  You may avoid foreclosure by (1} refinancing your RHS loan(s} with a private or commercial lender or
  otherwise paying your indebtedness in full; (2) selling the property for its fair market value and applying
  the proceeds to your loan(s); (3} transferring the loan(s) and property to an eligible applicant with RHS
  approval; or (4) conveying the property to the Government with RHS approval. Please contact our
  Centralized Servicing Center office at 1-800-793-8861, 1f you desire to satisfy your loan(s) by one of the
  above methods.

  You cannot be discriminated against in a credit transaction because of your race, color, religion,
  national origin, sex, marital status, handicap, or age (if you have the legal capacity to enter into a
  contract). You cannot be denied a loan because all or a part of your income is from a public
  assistance program. If you believe you have been discriminated against for any of these reasons,
  you should write to the Secretary of Agriculture, Washington, D.C. 20250.

   You cannot be discriminated against in a credit transaction because you in good faith exercised your
   rights under the Consumer Credit Protection Act. The Federal Agency responsible for seeing this law
   is obeyed is the Federal Trade Commission, Washington, D.C. 20580.

   For questions regarding your account, please call Default Management toll free at 1-800-793-8861
   or 1-800-438-1832 (TDD/TTY Hearing Impaired Only), 7:00 a.m. to 5:00 p.m., Monday through Friday,
   Central Time. Please refer to your Account number when you write or call us. Thank you.




                                       UNITED STATES OF AMERICA




                                      ~t.~
                                     Thomas B Herron
                                     Director, Default Management Branch
                                     Aural Development
                                     United States Department of Agriculture


Date:   11/28/16
Attachment
CC: State Office



This letter was mailed certified and regular mail on   11/28/16 .
                       Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 25 of 31




                                                             APPEALS RIGHTS ATTACHMENT



           If you believe the decision described in the attached letter or the facts used in this case are in error, you may
           pursue any or all of the following three options.



           OPTION 1 • Reconsideration


           If you have questions concerning this decision or the facts used in making it and desire further explanation,
           you may write this office to request reconsideration. There is no cost for reconsideration. This written
           request must be received no later than H5 calendar days from the date of the attached letter. You must
           present any new information, evidence and/or possible alternatives along with your request. You may
           skip this informal process and select one of the following two options. If you do, you will automatically
           waive your right to reconsideration.


           OPTION 2 • Mediation


           You have the right to request mediation or other forms of alternative dispute resolution (ADA) of the issues
           in this decision. You may have to pay for the cost of mediation. If you request mediation or ADA, and
           resources are available, Rural Development will participate in the mediation or ADA process. To request
           mediation or ADA, you must write the Rural Development State Director (see reverse side). The written
           notice must be postmarked by you no later than 30 calendar days from the date of this letter. Mediation and
           ADA do not take the place of, or limit your rights to, an appeal to the Nattonal Appeals Division (NAD);
           however, a NAO appeal hearing would take place after mediation. You may skip mediation and request an
           appeal hearing. However, in doing so, you will automatically waive your rights to mediation and reconsideration.


           OPTION 3 - Request an Appeal


           You may request an appeal hearing by the National Appeals Division (NAD) rather than reconsideration
           or mediation. There is no cost for an appeal. A request for an appeal must be postmarked within 30 days from
           the date on which you received this letter. You must write the Assistant Director of the NAO (see reverse side).

           The appeal hearing will generally be held within 45 days of the receipt of your request.

           You or your representative or counsel may contact this office anytime during regular office hours in the 10 days
           following the receipt of your request for a hearing to obtain copies of relevant, non-confidential material on your
           account. Your representative or counsel should have your written authorization to represent you and review
           your account records.

           You may request a teleconference hearing or a personal meeting with a Hearing Officer. You may have a
           representative or counsel with you at these hearings and may present your own witnesses. At any time before
           the scheduled hearing you may also request that the Hearing Officer make a decision without a hearing. If you
           do. the Hearing Officer's decision will be based on the Rural Development file, any written statements or
           evidence you may provide and any additional information the Hearing Officer deems necessary

                                USDA is ari equal opportunity provider and employer.

                                 If you WiSh lo file a CfvM Rights program complaint or discrimination, complete the USDA Program Discrimination Complaint Form, round
                                 onllne at httpi.lwwN,ascr.usda . govJcomplaint_fiNng_cust.h!ml, or at any USDA office, or call {a66) 632-9992 to requesl the rorm. You may
                                 also write a letter containing all or lh• information requested in the form. Send your completed complaint form or fet1er to us by mail at U.S.
                                 Department of Agrlcul!ure. Director, Office of Adjudication. 1<100 Independence Avenue. S.W, Washin!)lon, O C 20250-9410. by fax (202)
•SMo•o•e 4 • •• *   Lt 05 1s cc; 690-7«2 or email at program..lntake@usda. gov
       Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 26 of 31




To request reconsideration,   send a written request to:

                UNITED STATES DEPARTMENT OF AGRICULTURE
                     CENTRALIZED SERVICING CENTER
                   DEFAULT MANAGEMENT BRANCH, FC 214
                     4300 GOODFELLOW BLVD, BLDG 105
                           ST. LOUIS, MO 63120


To request mediation, send a written request to the state office
address below, with a copy to the address above.


                    PENNSYLVANIA STATE OFFICE
                    USDA - Rural Development
                    1 Credit Union Place
                    Suite 330
                    Harrisburg, PA 17110-2996




To request an appeal, send a written request with a copy of the
decision letter to the address below:


                    U. S. DEPARTMENT OF AGRICULTURE
                    National Appeals Division
                    Eastern Regional Office
                    PO Box 68806
                    Indianapolis, Indiana 46268
                    1-800-541-0457
                      Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 27 of 31



 USDA                                                                United States
                                                                     Depaltment of
                                                                                                              Rural Development
                                                                                                              Centralized Servicing Center
                                                                                                              P.O. Box66827
                                                                     Agriculture                              St. Louis, M063166
                                                                                                              (800)793-8861 (Voice)
  CERTIFIED MAIL                                                                                              (800) 438-1832 (TDD/TTY Hearing lm~ired Only) or
                                                                                                              (314) 457-4450 (FAX)
  RETURN RECEIPT REQUESTED

       MECHELLE L MASTRIANIA
       9 MIDDLE STREET '
        POMEROY                                    PA 19367                                                   sec


  SUBJECT: NOTICE OF ACCELERATION OF YOUR MORTGAGE LOAN(S); DEMAND FOR PAYMENT OF
           THAT DEBT; NOTICE OF RIGHT TO CURE YOUR DELINQUENCY; NOTICE OF INTENT TO
           FORECLOSE; AND NOTICE OF YOUR OPPORTUNITY TO HAVE A HEARING CONCERNING
           THIS ACTION

 Dear         MECHELLE L MASTRIANIA

  PLEASE TAKE NOTE that the entire indebtedness due on the promissory note(s) and/or assumption
  agreement(s) which evidence the loan(s) received by you from the United States of America, acting
  through the United States Department of Agriculture Rural Housing Service (RHS), formerly Farmers
  Home Administration, as set forth below, is now declared immediately due and payable and demand
  is hereby made on you to pay this entire indebtedness. If payment is not made as demanded herein,
 the RHS intends to enforce its real estate mortgage(s) given to secure the indebtedness by foreclosure
 of its lien(s) on your house.

 Account Number(s)                             Date of Promissory Note                                 Amount

                                                            05/31/06                                           108000.00




 This acceleration of your indebtedness is made in accordance with the authority granted in the
 above-described instrument(s). The reason(s) for the acceleration of your indebtedness is (are)
 as follows:

                    MONETARY DEFAULT



The balance of the account is unpaid principal in the amount of$ 158359. 41               and unpaid
interest in the amount of$ 6402 .10                  , as of  11/28/16 plus additional interest accruing at
the rate of $ 24. 9470              per day thereafter, plus additional advances to be made by the United
States for the protection of its security, the interest accruing on any such advances, fees, or late charges,
and the amount of subsidy to be recaptured in accordance with the Subsidy Repayment Agreement.

                               USDA is •n equal opportunity provider and employer

                           If you wish lo me a Civil Rights progr1Bll complaint of dlscr1mlnatlon, complete the USDA Program Olscrlmlnllllon Complaint Form, found
                           onllne al http:llwww.ascr.usda.gov/complalnt_fillng__cust.html, or at any USDA office. or call (866) 632-9992 to request the form. You may
                           also write 11 letter containing all ol lhe Information requested in lhe form. Send your completed complaint form or letter to us by mail al U.S.
                       . Departm11111 or A9ri<:11llure. Director, otfice Of Adjudication, 1"400 Independence Avenue, S.W., Wa5hington, D.C. 20250-9'410, by (ax (202)
•SM000004 H 1 • t HI isc c 690· 7442 or emaM al program .inlake@usda . gQv.
                Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 28 of 31



    You have the right to cure v;our monetary default and stop foreclosurc:i action therc:iby reinstating
    your mortgaae by bringing your mortgage account up:to-date at any time from now up until one
    hour beforc:i the commencement of bidding at the United States Marshal's sale.

    You may cure your monetary default by paying the total of all the following charges:


     •    Pay S 9769. 20             , the current delinquency. plus additional payments which
          come due each month following this notice.

     •    Pay any additional foreclosure costs which may include costs of title examination, court
          costs. and cost of advertising the foreclosure sale.

     •    Pay any delinquent real estate taxes and show proof that your property Is insured with
          homeowners insurance.

    You should contact Centralized Servicing Center where your account is being serviced at
    1(800)793-8861 or mail your request to PO Box 66827. St.Louis. MO 63166 In order to obtain
    the exact amount your accoynt(s) is(are) behind. You may reinstate not more than three
    timc:is in any one calendar year.

    The payment to cure your monetary default must be paid in cash, cashier's check or certified
    check, made payable to USDA/RD and delivered to the Centralized Servicing Center at the
    above address. The payment may also be made to the U.S. Marshal who conducts the sale
    up to one hour before the bidding commences.

    You are hereby notified that unless the accounts(s) is(are) paid current and other violations
    removed or said indebtedness is paid in full within 30 days from the receipt of this notice,
    the United Statc:is of America will take action to foreclose. Thc:i earliest date on which your
    property will be sold by the United States Marshal will be approximately 60 days from the
    date of this lc:itter. Payment of the indebtedness should be made by cashier's check, or
    postal money order payabte to the USDA/RD and mailed to USDA-Rural Development,
    P.O. Box 790170, St. Louis, MO 63179-0170.

    If you submit to the Centralized Servicing Center any payment insufficient to cure the account in full
    or insufficient to pay the entire indebtedness, should you desire to select such option, such payment
     WILL NOT CANCEL the effect of this notice. If insufficient payments are received and credited to
    your account, no waiver or prejudice of any rights which the United States may have will result and
    the RHS may proceed as though no such payments had been made.

    YOUR RIGHT TO A DISCUSSION Wint RHS- You have the opportunity to discuss this decision
   to accelerate your loan(s) with a RHS official or have an administrative appeal hearing before the
   foreclosure takes place. This is an opportunity to discuss why you believe the United States Is in
   error in accelerating your loan(s) and proceeding with foreclosure. If you desire to have an informal
   discussion with an RHS official or have any questions concerning this decision or the facts used in
   making this decision, you should contact this office in writing. The request for an informal discussion
   must be sent to the undersigned no later than 12I13 I 16       . Requests which are postmarked by
   the U.S. Postal Service on or before that date will be considered as timely received. You also have
   the right to an administrative appeal hearing with a hearing officer instead of, or in addition to, an
   informal discussion with this office. If you request an informal discussion with an RHS official, and
   this does not result in a decision in which you concur, you will be given a separate time frame in
   which to submit your request for an administrative appeal. (See the attachment for your appeal rights.)


•SH0&00042•2* Ll011SCC
                  Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 29 of 31



   YOUR RIGHT TO AN ADMINISTRATIVE APPEAL HEARING ·If you do not wish to have an informal
   discussion with an RHS official as outlined above, you may request an administrative appeal with a
   member of the National Appeals Division Area Supervisor, no later than 30 days after the date on
   which you received this notice. Requests which are postmarked by the U.S. Postal Service on or
   before that date will be considered as timely received as requesting an administrative appeal.
   Please include a copy of this letter with your request.   ·

   If you fail to comply with the requirements outlined, the United States plans to proceed with foreclosure.
   You may avoid foreclosure by (1) refinancing your RHS loan(s) with a private or commercial lender or
   otherwise paying your indebtedness in full; (2) selling the property for its fair market value and applying
   the proceeds to your loan(s}; (3) transferring the loan(s) and property to an eligible applicant with RHS
   approval; or (4) conveying the property to the Government with RHS approval. Please contact our
   Centralized Servicing Center office at 1-800-793-8861, if you desire to satisfy your loan(s) by one of the
   above methods.

   You cannot be discriminated against in a credit transaction because of your race, color, religion,
   national origin, sex, marital status, handicap, or age (if you have the legal capacity to enter into a
   contract). You cannot be denied a loan because all or a part of your income is from a public
   assistance program. If you believe you have been discriminated against for any of these reasons,
   you should write to the Secretary of Agriculture, Washington, D.C. 20250.

   You cannot be discriminated against in a credit transaction because you in good faith exercised your
   rights under the Consumer Credit Protection Act. The Federal Agency responsible for seeing this law
   is obeyed is the Federal Trade Commission, Washington, D.C. 20580.

   For questions regarding your account, please call Default Management toll free at 1-800-793-8861
   or 1-800-438-1832 (TDD/TTY Hearing Impaired Only}, 7:00 a.m. to 5:00 p.m., Monday through Friday,
   Central Time. Please refer to your Account number when you write or call us. Thank you.




                                       UNITED STATES OF AMERICA




                                       ~t.~
                                      Thomas B Herron
                                      Director, Default Management Branch
                                      Rural Development
                                      United States Department of Agriculture


Date:  11/28/16
Attachment
CC: State Office



This letter was mailed certified and regular mail on    11/28/16 .

•SHOGl•04%0~•   LIOSllCC
                    Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 30 of 31




                                                         APPEALS RIGHTS ATTACHMENT



           If you believe the decision described in the attached letter or the facts used in this case are in error, you may
           pursue any or all of the following three options.




           OPTION 1 - Reconsideration


           If you have questions concerning this decision or the facts used in making it and desire further explanation,
           you may write this office to request reconsideration. There is no cost for reconsideration. This written
           request must be received no later than 15 calendar days from the date of the attached letter. You must
           present any new information, evidence and/or possible alternatives along with your request. You may
           skip this informal process and select one of the following two options. If you do, you will automatically
           waive your right to reconsideration.


           OPTION 2 - Mediation


           You have the right to request mediation or other forms of alternative dispute resolution (ADA) of the issues
           in this decision. You may have to pay for the cost of mediation. If you request mediation or ADA, and
           resources are available, Aural Development will participate in the mediation or ADR process. To request
           mediation or ADA, you must write the Rural Development State Director (see reverse side). The written
           notice must be postmarked by you no later than 30 calendar days from the date of this letter. Mediation and
           ADA do not take the place of, or limit your rights to, an appeal to the National Appeals Division (NAO);
           however, a NAO appeal hearing would take place after mediation You may skip mediation and request an
           appeal hearing. However, in doing so, you will automatically waive your rights to mediation and reconsideration.


           OPTION 3 • R•quest an Appeal


           You may request an appeal hearing by the National Appeals Division (NAO) rather than reconsideration
           or mediation. There is no cost for an appeal. A request for an appeal must be postmarked within 30 days from
           the date on which you received this letter. You must write the Assistant Director of the NA~ (see reverse side}.

           The appeal hearing will generally be held within 45 days of the receipt of your request.

           You or your representative or counsel may contact this office anytime during regular office hours in the 1o days
           following the receipt of your request for a hearing to obtain copies of relevant, non-confidential material on your
           account. Your representative or counsel should have your written authorization to represent you and review
           your account records.

           You may request a teleconference hearing or a personal meeting with a Hearing Officer. You may have a
           representative or counsel with you at these hearings and may present your own witnesses. At any time before
           the scheduled hearing you may also request that the Hearing Officer make a decision without a hearing. If you
           do, the Hearing Officer's decision will be based on the Rural Development file, any written statements or
           evidence you may provide and any additional information the Hearing Officer deems necessary

                              USDA is an equal opportunity provider and employer.

                       If you wish lo file a CiYll Rights program complaint of discrimination, complete the USDA Program Discrimination Complain! Form, found
                       onlin• •I http;//'Mwv.ascr ,usda.govlcomplalnLfillng_cusl.html. or at any USDA office, or call (866) 632-9992 to request the form. You may
                       also write a letter containing au of Ille Information requested In the form. Send your oompleled complaint form CK letter to us by mail al U.S.
                       Departm&1nt or ~rlcullure, Director. Olf~ of A<lj11dicali011, 1400 Independence Avenue, S.W., Washington, DC. 20260-9410, by fax (202)
•one.. uo .. Ltcs tscc 690-7442 or email at program . ln!ak11@usda.gov
           Case 2:19-cv-00949-JS Document 1 Filed 03/06/19 Page 31 of 31




     To request reconsideration,   send a written request to:

                     UNITED STATES DEPARTMENT OF AGRICULTURE
                          CENTRALIZED SERVICING CENTER
                        DEFAULT MANAGEMENT BRANCH, FC 214
                          4300 GOODFELLOW BLVD, BLDG 105
                                ST. LOUIS, MO 63120


     To request mediation, send a written request to the state office
     address below, with a copy to the address above.


                         PENNSYLVANIA STATE OFFICE
                         USDA - Rural Development
                         1 Credit Union Place
                         Suite 330
                         Harrisburg, PA 17110-2996




     To request an appeal, send a written request with a copy of the
     decision letter to the address below:


                         U. S. DEPARTMENT OF AGRICULTURE
                         National Appeals Division
                         Eastern Regional Office
                         PO Box 68806
                         Indianapolis, Indiana 46268
                         1-800-541-0457




I·



I
[:
